*574SENTENCIA
El 18 de mayo de 1971 el lesionado recurrido Inocencio Agrón Pérez sufrió un accidente laboral mientras traba-jaba para la compañía constructora Werl, Inc., en Mayagüez. Ese día, mientras cortaba unas varillas como parte de sus labores como reforzador, se paró en las baran-das del andamio donde trabajaba y resbaló, cayendo por el hueco del elevador al piso de la tercera planta, una caída de aproximadamente diez (10) pies. Como consecuencia de la caída sufrió lesiones en la cabeza, el cuello y la espalda. Quedó inconsciente y fue llevado de inmediato al dispensa-rio del Recinto Universitario de Mayagüez. Por dicho acci-dente fue referido al Fondo del Seguro del Estado (en ade-lante el Fondo). Fue hospitalizado en la Clínica Perea por un tiempo. Para la fecha del accidente, le tomaron radio-grafías que, entre otras condiciones, reflejaron cambios os-teoartríticos con acortamiento del espacio intervertebral en la región cervical y espondilitis anquilosante en la re-gión lumbar.
Luego del correspondiente tratamiento en el Fondo, fue dado de alta y compensado por incapacidad en un diez (10) por ciento de sus funciones fisiológicas totales. Apeló su caso ante la Comisión Industrial (en adelante la Comisión) y ésta, por Resolución de 19 de octubre de 1977, devolvió el caso al Fondo para evaluar la condición de osteoartritis. El 15 de octubre de 1979 el Administrador del Fondo notificó su decisión luego de la evaluación realizada por sus facul-tativos médicos. En ella se le diagnosticó “osteoartritis, condición no relacionada”.
Insatisfecho con la determinación del Fondo, presentó la última de una serie de apelaciones infructuosas ante la Comisión, la cual es objeto del recurso ante nos. El 19 de marzo de 1985 se celebró una vista pública ante uno de los oficiales examinadores de la Comisión. En él testificó el perito del Fondo, Dr. Manuel Várela, y el consultor de la Comisión, Dr. Asdrúbal Arzola. Según surge del informe redactado por el Oficial Examinador, el doctor Arzola in-*575dicó que la osteoartritis no estaba relacionada con la caída. No obstante indicó que “la decisión sobre si se debe com-pensar al obrero por los cambios que hay en el cuello y en la espalda es difícil por el hecho de que no puede uno pre-cisar si el trauma que él recibió alteró de alguna forma esos cambios que habían”.(1) Indicó, además, que los cam-bios osteoartríticos “pueden ser producidos por traumas”. Señaló que “un individuo que tiene estos cambios se trau-matiza y le duele más que a una persona normal”, aunque consideró que la caída no pudo haber empeorado su situación.
Por su parte, el Dr. Manuel Várela señaló que no puede decir que el traumatismo agravó la condición osteoartrí-tica, ya que la lectura de las radiografías tomadas a raíz del accidente ocurrido en 1971 y las tomadas en 1984 refle-jan poco cambio. Señala, además, que si el trauma hubiese agravado la condición se notaría la diferencia.(2) El médico consultor de la Comisión, Dr. José Vega, concurrió con el doctor Varela en cuanto a la no relación del trauma con el agravamiento de la osteoartritis.
El 10 de julio de 1985 la Comisión, fundamentada en el informe del Oficial Examinador, emitió una resolución en la cual confirmó la decisión del Fondo y ordenó el cierre y archivo del caso. El 7 de agosto el lesionado presentó una moción de reconsideración a la Comisión. El 8 de mayo de 1991 la Comisión acogió la moción de reconsideración y revocó la decisión del Fondo. Concluyó que la condición os-teoartrítica fue agravada por el accidente. Cita, en apoyo de su determinación, abundante literatura médica y se fundamenta jurídicamente en jurisprudencia de este Tribunal en relación con la interpretación liberal de la Ley del Sistema de Compensaciones por Accidentes del Trabajo(3) en favor del obrero cuando existe duda razonable sobre la compensabilidad de un accidente del trabajo. Inconforme, *576el Administrador del Fondo solicita que revisemos dicha determinación.
H — H 1-H
En su alegato, el recurrente plantea únicamente un error:
Erró la [sic] Honorable Comisión Industrial al resolver que los hallazgos radiológicos de osteoartritis, presentados por el recurrido, el día 18 de mayo de 1971, fecha del accidente, guar-dan relación con esto por agravación. Dicha determinación es contraria a la opinión médica unánime en el caso. Además, ca-rece de toda base científica pues, no existe duda de que el acci-dente no fue causa ni empeoró la enfermedad degenerativa diagnosticada.
Por tanto, mediante el error, se pretende ordenar que se com-pense una condición en la que ni el trabajo ni las lesiones del accidente fueron factor. Alegato del recurrente, pág. 3.
Antes de analizar el error señalado, es necesario discu-tir algunos conceptos jurídicos pertinentes a la controver-sia de autos.
La Ley del Sistema de Compensaciones por Accidentes del Trabajo, Ley Núm. 45 de 18 de abril de 1935 (11 L.P.R.A. sec. 1 et seq.), es el estatuto remediador que existe en Puerto Rico para atender la salud y seguridad en el empleo. El propósito de su aprobación es “PROMOVER EL BIENESTAR DE LOS HABITANTES DEL PUEBLO DE PUERTO RICO, EN O LO REFERENTE A ACCIDENTES QUE CAUSEN LA MUERTE LESIONES, ENFERMEDA-DES O MUERTE DERIVADAS DE LA OCUPACIÓN DE LOS TRABAJADORES EN EL CURSO DE SU EMPLEO; ESTABLECER EL DEBER DE LOS PATRONOS EN COMPENSAR A SUS TRABAJADORES O BENEFICIA-RIOS ... [DE ESTOS ACCIDENTES, LESIONES, ENFER-MEDADES O MUERTES OCURRAN]”. (4) A tenor del pro-*577pósito que la inspira, la ley dispone en su Art. 2(5) que, para que un obrero lesionado tenga derecho a la compensación que fija la ley, la condición o lesión debe sobrevenir como resultado de un acto o una función inherente al trabajo, que haya ocurrido en el curso de éste y como consecuencia de tal. Si no concurren los tres (3) requisitos, el accidente no será compensable. Díaz Ortiz v. F.S.E., 126 D.P.R. 32, 38 (1990). Debe existir nexo o relación causal entre la lesión o enfermedad del obrero y el trabajo. Pacheco Pietri y otros v. E.L.A. y otros, 133 D.P.R. 907 (1993); Reyes Vda. de Morales v. Policía de P.R., 142 D.P.R. 180 (1996).
No obstante, una condición preexistente es compensable cuando dicha condición se agrava o se acelera como resul-tado de las labores realizadas en el empleo. Reyes Vda. de Morales v. Policía de P. R., supra.
El Art. 2 de la Ley Núm. 45, supra, 11 L.P.R.A. sec. 2, dispone, en lo pertinente:
Est[a ley] por ser de carácter remedial se interpretará libe-ralmente, y cualquier duda razonable que en su aplicación su-giere en cuanto a la existencia de relación causal entre el tra-bajo u ocupación del obrero o empleado, la lesión, incapacidad o muerte, o el carácter ocupacional de una enfermedad, deberá resolverse a favor del obrero o sus beneficiarios.
La “duda razonable” se derrota cuando se demuestra de manera clara y convincente que no existe una relación de causalidad entre el trabajo del obrero y su incapacidad o muerte. Ortiz Candelario v. Comisión Industrial, 90 D.P.R. 387, 407 (1964); Reyes Vda. de Morales v. Policía de P.R., supra.
r — H HH HH
A la luz de los principios antes discutidos, debemos de-terminar si la prueba examinada por la Comisión justifica *578la duda apreciada por ésta con respecto a si la lesión su-frida por el obrero agravó su condición osteoartrítica.
La Comisión citó abundante literatura médica en apoyo de su determinación. Algunas autoridades han señalado que el trauma puede ser un agente agravante de una con-dición asintomática de osteoartritis previa. A. Mann, Mann’s Medical Handbook for Litigation, Charlottesville, Va., The Michie Co., 1985, págs. 342-343. Sin embargo, según consta de los autos, la prueba aportada por los peri-tos fue clara y precisa. Todos los médicos que testificaron ante la Comisión señalaron que no existía relación causal entre el trauma sufrido por don Inocencio y la agravación de la condición de osteoartritis.
Dicha opinión estuvo fundamentada en la comparación de las radiografías tomadas al obrero a raíz del accidente original, que ya reflejaban su condición de osteoartritis, con las que le fueron tomadas en 1984, las cuales no de-mostraron cambio significativo alguno en dicha condición a pesar del tiempo transcurrido: trece (13) años.
En Alonso García v. Comisión Industrial, 103 D.P.R. 712, 715 (1975), señalamos que no puede sostenerse una decisión a base de una prueba pericial “vaga, superficial e imprecisa”, y que rechazaremos toda prueba “que equi-valga a especulación o conjetura basada en hechos subsi-diarios que no sostengan adecuadamente las conclusiones a que llegan”. Véase, además, Morell v. F.S.E., 110 D.P.R. 709, 714 (1981). Si no podemos sostener una decisión a base de una prueba pericial vaga, superficial e imprecisa, entonces debemos entender que si se presenta prueba peri-cial precisa, clara y contundente, como la presentada en el caso de marras, es necesario resolver de acuerdo con ésta. La Comisión incidió, pues, al no sostener la decisión del Fondo en este caso, que estuvo fundamentada en prueba pericial clara y precisa. Véase Díaz Ortiz v. F.S.E., 126 D.P.R. 32, 41 (1990).
Este Tribunal, en circunstancias ordinarias, no alte-rará las conclusiones de la Comisión que estén sostenidas por la prueba pericial en el caso, en ausencia de razón al-*579guna que justifique intervenir con la apreciación hecha. González Santiago v. F.S.E., 118 D.P.R. 11 (1986). Pero “este Tribunal en ejercicio de su facultad revisora tiene amplia discreción en la apreciación de la prueba pericial médica, pudiendo aun adoptar su propio criterio en la apreciación o evaluación de la misma”. Alonso García v. Commisión Industrial, supra, págs 714-715. Véanse: Valldejuli Rodríguez v. A.A.A., 99 D.P.R. 917 (1971); Prieto v. Maryland Casualty Co., 98 D.P.R. 594 (1970); Concepción Guzmán v. A.F.F., 92 D.P.R. 488 (1965), y E.L.A. v. Fonalledas Córdova, 84 D.P.R. 573 (1962). Por lo tanto, se re-voca la resolución emitida por la Comisión el 8 de mayo de 1991, que otorgó una compensación al recurrido Inocencio Agrón Pérez.
Lo pronunció y manda el Tribunal y certifica el señor Secretario del Tribunal Supremo. El Juez Asociado Señor Rebollo López concurrió con el resultado mediante opinión escrita. El Juez Asociado Señor Hernández Denton concu-rrió con el resultado sin opinión escrita.
(Fdo.) Francisco R. Agrait Liado Secretario del Tribunal Supremo
— O —

 Expediente del lesionado, pág. 148.


 Expediente del lesionado, pág. 148.


 Ley Núm. 45 dé 18 de abril de 1935 (11 L.P.R.A. sec. 1 et seq.).


 Exposición de Motivos de la Ley Núm. 45 de 18 de abril de 1935, Leyes de Puerto Rico pág. 251.


 11 L.P.R.A. see. 2.